DETAILED ACTION
This office action is in response to the election of claims filed on February 7, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgments
Applicant’s election of Group I, claims 1-18 in the reply filed on 2/7/2022 is acknowledged. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20. Claims 19 and 20 are withdrawn as a Non-Elected claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2020 being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2013/0009308) in view of Kinoshita (US 2014/0284780).
With respect to Claim 1, Kwon discloses (Fig 14) most aspects of the current invention including a semiconductor package comprising:
a first semiconductor chip stack (173/174) and a second semiconductor chip stack (171/172) that are adjacent to each other
wherein the first semiconductor chip stack includes a plurality of first semiconductor chips and a plurality of first adhesive lavers (AL), wherein the second semiconductor chip stack includes a plurality of second semiconductor chips and a plurality of second adhesive layers (AL)
wherein the plurality of first adhesive layers and the plurality of second adhesive layers have the same coefficient of thermal expansion
However, Kwon does not teach wherein each of the first semiconductor chips includes a first cell region and a first scribe lane that surrounds the first cell region, wherein each of the second semiconductor chips includes a second cell region and a second scribe lane that surrounds the second cell region, wherein an area of the first scribe lane is greater than an area of the second scribe lane.

On the other hand, Kinoshita (Fig 4 and 11-20) shows a semiconductor package comprising a first semiconductor chip stack (MC) and a second semiconductor chip (LC), wherein each of the first semiconductor chips includes a first cell region and a first scribe lane that surrounds the first cell region, wherein the second semiconductor chip includes a second cell region and a second scribe lane that surrounds the second cell region, wherein an area of the first scribe lane is greater than an area of the second scribe lane. Kinoshita teaches doing so to create a large scribe area which is beneficial to accommodate several alignment marks which provides a more accurate alignment and to prevent the cutting performance from being reduced (par 127-187 and 142-144).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein each of the first semiconductor chips includes a first cell region and a first scribe lane that surrounds the first cell region, wherein each of the second semiconductor chips includes a second cell region and a second scribe lane that surrounds the second cell region, wherein an area of the first scribe lane is greater than an area of the second scribe lane in device of Kwon to create a large scribe area which is beneficial to accommodate several alignment marks which provides a more accurate alignment and to prevent the cutting performance from being reduced.
With respect to Claim 2, Kwon discloses (Fig 14) wherein each of the first semiconductor chips has a first width. wherein each of the second semiconductor chips has a second width, and wherein the first width of each of the first semiconductor chips is greater than the second width of each of the second semiconductor chips.

With respect to Claim 3, Kinoshita (Fig 4 and 11-20) shows wherein a spacing distance between at least one side of each of the first semiconductor chips and an adjacent side of each of the second semiconductor chips is in a range of 70 µm to 100 µm (par 94 and 113).
Regarding claim 3, Differences in the distances will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distances are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the distances and similar distances are known in the art (see e.g. Kinoshita), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kwon.
The specification contains no disclosure of either the critical nature of the claimed distances or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 4, Kinoshita (Fig 4 and 11-20) shows wherein when viewed in a plan view, a portion of the first scribe lane overlaps the second scribe lane.
With respect to Claim 5, Kinoshita (Fig 4 and 11-20) shows wherein the first scribe lane at least partially surrounds the second scribe lane.
With respect to Claim 6, Kinoshita (Fig 4 and 11-20) shows wherein an area of the first cell region is the same as an area of the second cell region, and wherein the first cell region vertically overlaps the second cell region.
With respect to Claim 9, Kwon discloses (Fig 14) wherein each of the first adhesive layers and each of the second adhesive layers includes a non-conductive film (NCF).
With respect to Claim 10, Kwon discloses (Fig 14) wherein each of the first semiconductor chips includes a first protective ring disposed between the first scribe lane and the first cell region. wherein each of the second semiconductor chips includes a second protective ring disposed between the second scribe lane and the second cell region. and wherein a spacing distance between the first protective ring and an adjacent lateral surface of each of the first semiconductor chips is greater than a spacing distance between the second protective ring and an adjacent lateral surface of each of the second semiconductor chips
With respect to Claim 11, Kwon discloses (Fig 14) wherein a central portion of a lateral surface of each of the first semiconductor chips has a dislocation density greater than a dislocation density at an edge of the lateral surface of each of the first semiconductor chips.
With respect to Claim 12, Kwon discloses (Fig 14) wherein an upper portion and a lower portion of a lateral surface of each of the first semiconductor chips has a dislocation density greater than a dislocation density at a central portion of a lateral surface of each of the second semiconductor chips.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kinoshita and in further view of Bonkohara  (US 2011/0127652).
With respect to Claim 7, Kwon discloses (Fig 14) most aspects of the current invention. However, Kwon does not teach wherein each of the first semiconductor chips includes an amorphous semiconductor material that is formed on a lateral surface of the first semiconductor chip.
On the other hand, Bonkohara shows (fig 1) a semiconductor package comprising a first semiconductor chip stack (13) and a second semiconductor chip stack (17) and further comprising wherein the first semiconductor chip includes an amorphous semiconductor material (14) that is formed on a lateral surface of the first semiconductor chip (par 180).  Bonkohara teaches doing so to prohibit a detachment of the semiconductor chip and amorphous silicon material from each other at their joint faces due to the thermal expansion coefficient difference (par 190).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the first semiconductor chip includes an amorphous semiconductor material that is formed on a lateral surface of the first semiconductor chip in the device of Kwon to prohibit a detachment of the semiconductor chip and amorphous silicon material from each other at their joint faces due to the thermal expansion coefficient difference.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Kinoshita and in further view of Hong (KR 10-2018-0131220).

With respect to Claim 8, Kwon discloses (Fig 14) most aspects of the current invention. However, Kwon does not teach wherein a surface roughness on a lateral surface of each of the second semiconductor chips is greater than a surface roughness on a lateral surface of each of the first semiconductor chips.
On the other hand, Hong shows (Fig. 4) shows a semiconductor package comprising a semiconductor chip stack (10-40), wherein a surface roughness on a lateral surface of each of the semiconductor chips of the semiconductor chip stack has a similar surface roughness. Hong teaches doing so to use a  blade sawing process in such a way that  sawed stack mold may remain unevenly and roughly on the side surfaces of the die stack (par 144).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a surface roughness on a lateral surface of each of the second semiconductor chips is greater than a surface roughness on the lateral surface of each of the first semiconductor chips in the device of Kwon to use a  blade sawing process in such a way that  sawed stack mold may remain unevenly and roughly on the side surfaces of the die stack.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2013/0009308) in view of Hong (KR 10-2018-0131220) and in further view Bonkohara  (US 2011/0127652).
With respect to Claim 13, Kwon discloses (Fig 14) most aspects of the current invention including a semiconductor package comprising:
a base chip (120)
a first semiconductor chip stack (173/174) and a second semiconductor chip stack (171/172) that are stacked in a vertical direction on the base chip
a molding member (140) that at least partially covers the base chip, the first semiconductor chip stack, and the second semiconductor chip stack, 
wherein the first semiconductor chip stack includes a plurality of first semiconductor chips that are stacked in the vertical direction and a plurality of first adhesive layers (AL), disposed on a bottom surface of each of the first semiconductor chips, wherein the second semiconductor chip stack includes a plurality of second semiconductor chips that are stacked in the vertical direction and a plurality of second adhesive layers (AL), disposed on the bottom surface of each of the second semiconductor chips,
wherein each of the first semiconductor chips and each of the second semiconductor chips has a width in a first direction
wherein the width in the first direction of each of the first semiconductor chips is greater than the width in the first direction of each of the second semiconductor chips
wherein the plurality of first adhesive layers and the plurality of second adhesive layers include the same adhesive material
However, Kwon does not teach wherein the first semiconductor chip includes an amorphous semiconductor material that is formed on a lateral surface of the first semiconductor chip, wherein a surface roughness on a lateral surface of each of the second semiconductor chips is greater than a surface roughness on the lateral surface of each of the first semiconductor chips.
On the other hand, Hong shows (Fig. 4) shows a semiconductor package comprising a semiconductor chip stack (10-40), wherein a surface roughness on a lateral surface of each of the semiconductor chips of the semiconductor chip stack has a similar surface roughness. Hong teaches doing so to use a  blade sawing process in such a way that  sawed stack mold may remain unevenly and roughly on the side surfaces of the die stack (par 144).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein herein a surface roughness on a lateral surface of each of the second semiconductor chips is greater than a surface roughness on the lateral surface of each of the first semiconductor chips in the device of Kwon to use a  blade sawing process in such a way that  sawed stack mold may remain unevenly and roughly on the side surfaces of the die stack.
However, Hong does not teach wherein the first semiconductor chip includes an amorphous semiconductor material that is formed on a lateral surface of the first semiconductor chip.
On the other hand, Bonkohara shows (fig 1) a semiconductor package comprising a first semiconductor chip stack (13) and a second semiconductor chip stack (17) and further comprising wherein the first semiconductor chip includes an amorphous semiconductor material (14) that is formed on a lateral surface of the first semiconductor chip (par 180).  Bonkohara teaches doing so to prohibit a detachment of the semiconductor chip and amorphous silicon material from each other at their joint faces due to the thermal expansion coefficient difference (par 190).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the first semiconductor chip includes an amorphous semiconductor material that is formed on a lateral surface of the first semiconductor chip in the device of Kwon to prohibit a detachment of the semiconductor chip and amorphous silicon material from each other at their joint faces due to the thermal expansion coefficient difference.
With respect to Claim 14, Kwon discloses (Fig 14) wherein each of the first semiconductor chips and each of the second semiconductor chips is a memory chip, and wherein each of the first semiconductor chips and each of the second semiconductor chips include the same circuit device.
With respect to Claim 15, Hong shows (Fig. 4) wherein each of the first semiconductor chips is formed by stealth sawing, and wherein each of the second semiconductor chips is formed by blade sawing.
With respect to Claim 16, Kwon discloses (Fig 14) wherein each of the first adhesive layers and each of the second adhesive layers has a width in the first direction, and wherein the width in the first direction of each of the first adhesive layers is greater than the width in the first direction of each of the second adhesive layers.
With respect to Claim 17, Kwon discloses (Fig 14) wherein a weight of the plurality of first adhesive layers is greater than a weight of the plurality of second adhesive layers.
With respect to Claim 18, Hong shows (Fig. 4) wherein further comprising: a first pad (22a) disposed at the bottom surface of each of the first semiconductor chips: and a second pad (32a) disposed at the bottom of each of the second semiconductor chips, wherein, a distance between an edge of each of the first semiconductor chips and the first pad is greater than a distance between an edge of each of the second semiconductor chips and the second pad.
Regarding claim 18, Differences in the distances will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distances are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the distances and similar distances are known in the art (see e.g. Hong), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kwon
The specification contains no disclosure of either the critical nature of the claimed distances or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814